The opinion of the court was delivered by
Williams, Ch. J.
The general statute, which provides that when any person shall cause process to be served upon another, and discontinue the same, or become non-suit therein, the court shall give judgment for the defendant to recover his cost, was sufficient to authorize the county court in this case to tax costs against the complainant. The proceedings, in the case of bastardy, against the putative father, are considered as in the nature of a civil suit, and have always been so treated in this state. Bonds for costs must be given by the complainant in the same manner as on issuing writs of attachment. The providing clause to the second section of the statute relating to bastards and bastardy, does not restrain the court in taxing costs, to those cases only where there is a verdict of a jury. In all cases where the judgment is that the person complained of is not chargeable, or that he be discharged, whether such judgment be rendered on a verdict, or on a demurrer, or on quashing the proceedings for irregularity, cost must be taxed in his favor against the complainant.
The judgment of the county court is therefore affirmed.